Citation Nr: 0210318	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  97-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dry cough and throat pain.

2.  Entitlement to service connection for a left shoulder 
disorder.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1996.

This appeal arises from a March 1997 rating action entered by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama.  It was perfected for appeal in 
September 1997, after which it was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  In May 2000, 
the Board remanded the matter to the RO for additional 
development.  The case has since been returned to the Board.  


REMAND

After the Board remanded this case in May 2000, the veteran 
wrote to the RO in November 2000 and requested a hearing 
before the Board at the RO.  The following month, the RO 
wrote to the veteran and advised him that the current number 
of other veterans who had requested personal hearings was 
such that it could be 2 years before his hearing could be 
scheduled.  He was then advised of other, more timely, 
options, including a hearing accomplished by means of video 
conference techniques.  In January 2001, the veteran wrote to 
the RO and requested that he be scheduled for a 
videoconference hearing.  The current record does not reflect 
that any action was taken on this request or that the veteran 
withdrew it.  Under these circumstances, it will be necessary 
to return the case to the RO so that arrangements for the 
requested videoconference hearing may be made. 

Accordingly, this case is remanded to the RO for the 
following:  

The RO should schedule the veteran for a 
tele-video conference hearing before a 
member of the Board as soon as 
practicable.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




